         Case 1:20-cr-00249-DKC Document 40 Filed 10/14/20 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                      :
UNITED STATES OF AMERICA
                                      :

     v.                               :   Criminal No. DKC 20-0249-001

                                      :
DWAYNE HEYWOOD DOUGLAS
                                      :

                            MEMORANDUM OPINION

     On August 17, 2020, Magistrate Judge A. David Copperthite

ordered Dwayne Heywood Douglas detained after holding a detention

hearing.      (ECF No. 26).       Thereafter, he denied a motion for

reconsideration by paperless order. (ECF No. 32). Defendant filed

the pending motion for review of that order.             (ECF No. 31).   The

court directed the parties to file whatever information each wished

the court to review because, while             de novo    determination is

required, a hearing is not. (ECF No. 33), citing United States v.

Martin, 2020 WL 1274857 (D.Md. March 17, 2020). Both parties filed

supplemental materials.        (ECF Nos. 35, 37, 39).1       Based on a de

novo review of the written material and after listening to the

recording of the detention hearing held on August 17, 2020,2 the


     1 The motions to seal (ECF Nos. 34, 36, 38) are GRANTED. The
personal information contained in the submissions should remain
confidential except as recited herein.

     2  Exhibits were referenced at the hearing that do not appear
in the electronic court file. The same exhibits may be among those
presented in the recent written submissions.
        Case 1:20-cr-00249-DKC Document 40 Filed 10/14/20 Page 2 of 6



court concludes that detention is warranted, in that, based on

clear    and   convincing     evidence,     there   are    no    conditions    or

combination of conditions that will reasonably assure the safety

of the community, and by a preponderance of the evidence, there

are no conditions or combination of conditions that will reasonably

assure his appearance as required.

        Mr. Douglas, in his most recent filing, argues that the

COVID-19    public   health    emergency,      coupled    with    the   deficient

measures in place at the CDF, his diabetes, and strong family and

community ties, merit release.              He proposes to be placed on

electronic home monitoring and house arrest at the home of his

father (where his wife and children also live).

        The Government relies on the same information provided to

Magistrate Judge Copperthite, and also reports that at present the

CDF reports that there have been only four cases of COVID-19 since

August 1, 2020, and those individuals were isolated before being

placed in general population.             In reply, the Defendant differs

with the statistics presented, showing that there have been eight

inmate cases since August 3, with half recovered, and additional

staff who have tested positive.

        Pursuant   to   18   U.S.C.   §    3142(g),      the    court   considers

information concerning four factors:           the nature and circumstances

of the offense charged, the weight of the evidence, the history

and characteristics of the person (including character, physical

                                           2
       Case 1:20-cr-00249-DKC Document 40 Filed 10/14/20 Page 3 of 6



and   mental     condition,       family   ties,     employment,      financial

resources, length of residence in the community, community ties,

past conduct, history relating to drug or alcohol use, criminal

history,    record     concerning     appearance     at    court   proceedings,

whether the person was on probation or other form of release at

the time of the current arrest), and the nature and seriousness of

the danger to any person or the community that would be posed by

the person’s release.

      There is strong evidence supporting the government’s case

against Mr. Douglas.        Both the oral presentation at the detention

hearing    and   the     later   written   submission      outline    a   lengthy

investigation     using     confidential       sources    and   undercover   law

enforcement officers, surveillance of people, phones and vehicles,

and the execution of search warrants and a search at a just vacated

apartment.       Large    sums   of   currency,    drug    paraphernalia,    and

firearms have been seized.            Mr. Douglas does not really contest

the evidence, but argues that there was no violence observed, and

the fact that he was not arrested based on his earlier activities

indicates that he is not a danger.              He acknowledges his earlier

conviction and period of supervision but argues that supervision

was terminated early despite a finding of violation.                  He argues

that means he can conduct himself well on release.                 The so-called

early termination does not merit much consideration—it came only

8 months before the expiration of a ten-year period of supervision.

                                           3
        Case 1:20-cr-00249-DKC Document 40 Filed 10/14/20 Page 4 of 6



        It remains very unclear just how the Defendant claims he

supports himself.      The Pretrial Services report states that Mr.

Douglas said that he has been self-employed as a free-lancing

contractor for landscaping, household repairs, and chauffeuring

for 2 to 3 years.        He also reported receiving social security

benefits until 2 or 3 years ago due to injuries from a shooting in

2008.      His wife told pretrial services that Mr. Douglas was

unemployed and has been receiving social security benefits.                   He

was unable to provide an estimate of monthly income, said he pays

$4,000 to $5,000 per year for his children, but that his wife takes

care of the household expenses. She said that Mr. Douglas supports

her and the children financially, and that he pays $2,000 or more

in monthly expenses.        At the hearing, counsel said that he was not

working.     In the written submission, counsel now says he had a

legitimate    source   of    income   and       provides   some   purported   tax

returns, but that material seems to indicate music production at

Serenity Grace and Hope, LLC, not landscaping, was his self-

employment.    The many letters of support do not mention a source

of income.

        Judge Copperthite was correct that this is not a close case.

To suggest there is no danger from drug trafficking because there

was no actual violence observed is a misplaced argument.               First of

all, there were firearms present on two occasions where money and

evidence of drug trafficking were found.             Second, drug trafficking

                                            4
      Case 1:20-cr-00249-DKC Document 40 Filed 10/14/20 Page 5 of 6



itself presents a danger to the community.          The Defendant’s ties

to and travel to Jamaica, coupled with the allegations that he was

involved   with   co-conspirators   in    Mexico,   make   risk   of   non-

appearance a real concern. If he has transferred money to Jamaica,

he might have the wherewithal to flee.         It is true that he has

many family members here, and enjoys community support, but they

don’t seem to be aware of the full extent of his activities.           That

support doesn’t offset the risk of flight, and certainly not the

risk of danger.     The prosecutorial choices, and priorities over

the last four years, do reflect, in some measure, a calculation

that allowing Mr. Douglas to remain in the community while further

investigation occurred was not so dangerous so as to offset the

possibility of discovering other perpetrators.         But that does not

mean that there is no danger.       If anything, the involvement in

trafficking picked up, given the items found at and around the

time of Mr. Douglas’ arrest.    Similarly, the fact that he remained

in the community after he likely knew he was of interest to law

enforcement does not negate the likelihood of flight now that

charges are a reality.

     Section 3142(i) provides a distinct statutory basis for

pretrial release. Under that section, the court may “permit the

temporary release of [a] person” to “the custody of a United States

marshal or another appropriate person,” if the court determines

that pretrial release is “necessary . . . for another compelling

                                      5
      Case 1:20-cr-00249-DKC Document 40 Filed 10/14/20 Page 6 of 6



reason.”    The   defendant    bears       the   burden   of   establishing

circumstances warranting temporary release.         United States v. Lee,

2020 WL 1974881 (D.Md. April 24, 2020)(citing the Fourth Circuit’s

order in United States v. Creek, CCB 19-036, ECF No. 402.)            Under

that directive, the court is to consider the risk that the virus

poses to a defendant, given his medical conditions and the current

situation at the facility where he is being held, and whether that

risk, balanced against the other factors, rises to a level of a

compelling reason for temporary release.         In light of the findings

stated above that the virus is limited in CDF, the risk to his

health does not offset the very serious risk of danger to the

community that would be posed by his release. Therefore, temporary

release under § 3142(i) is denied.

     For the foregoing reasons, based on a de novo review, the

detention order is CONFIRMED.     A separate order will follow.



                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                       6
